EMPLOYMENT AGREEMENT




     This EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of
this 27th day of October 2010, by and between CHROMADEX, INC., a California
corporation

("Employer"), and WILLIAM F. SPENGLER ("Employee").



R E C I T A L S




     A. Employer desires to obtain the benefit of the services of Employee and
Employee desires to render such services to Employer.

     B. Employer and Employee desire to set forth the terms and conditions of
Employee's employment with Employer on the terms and subject to the conditions
of this Agreement.



A G R E E M E N T




     In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
as follows:

     1. Term. Employer agrees to employ Employee, and Employee agrees to serve
Employer, in accordance with the terms of this Agreement, for a term (the
"Initial Term") beginning on November 15, 2010 (the "Effective Date") and
continuing for a period of one year thereafter unless earlier terminated in
accordance with the provisions hereof. Unless previously terminated pursuant to
Section 7, below, this Agreement will automatically be renewed on the first
anniversary of the Effective Date and on each one-year anniversary thereafter
(each, a "Renewal Date") for an additional term of one year commencing on such
Renewal Date (each, a "Renewal Term" and together with the Initial Term, the
"Term"), unless terminated by either party effective at the end of the Initial
Term or any Renewal Term on not less than sixty (60) days' prior written notice
to the other. Any Renewal Term shall be subject to the termination provisions
hereof. Upon the expiration of the Term, Employee's employment status shall be
"at-will" without any continuing right to employment by Employer.

2.      Employment of Employee.     (a) Specific Positions. Employer and
Employee hereby agree that, subject to  

the provisions of this Agreement, Employer will initially employ Employee and
Employee will initially serve Employer as the President of Employer. Employee
shall report to, and perform such usual and customary duties of such office and
as may be delegated to Employee from time to time by, the Chief Executive
Officer of Employer (the "CEO"), including, without limitation, those specific
duties set forth on Exhibit A attached hereto, subject always to the policies as
determined from time to time by Employer.

     (b) Promotion of Employer's Business. During the Term, Employee shall not
engage in any business competitive with Employer. Employee agrees to devote his
full business time, attention, knowledge, skill and energy to the business,
affairs and interests of Employer and

--------------------------------------------------------------------------------

matters related thereto, and shall use his best efforts and abilities to promote
Employer's interests; provided, however, that Employee is not precluded from
devoting reasonable periods of time required: (i) for serving as a director or
committee member of any organization that does not compete with Employer or that
does not involve a conflict of interest with Employer; or (ii) for managing his
personal investments; so long as in either case, such activities do not
materially interfere with the regular performance of his duties under this
Agreement.

     (c) Principal Office. Employee's principal office and normal place of work
shall be at Employer's executive offices in Southern California. Employee
understands that he may be required on a regular basis to travel to Employer's
other offices in Miami FL, Boulder CO or wherever else Employer may hereafter
establish an office. Employer shall reimburse Employee pursuant to Section 6(b)
for all reasonable travel related expenses to any place of work other than
Employer's executive offices in Southern California.

     3. Salary. Employer shall pay to Employee during the Term a base salary
("Base Salary") of $220,000 per year payable in accordance with Employer's
normal payroll schedule. The Base Salary will be reviewed annually during the
Term and may be increased (but not decreased) at Employer's sole discretion in
accordance with Employer's normal review process.

     4. Bonus. In addition to the Base Salary set forth in Section 3, above, and
as further provided in this Section 4, Employee shall be eligible to earn the
following annual cash bonuses (each, an "Annual Bonus"), aggregating 100% of
Base Salary, subject to the terms of this Section 4 and to Employee's remaining
an employee of Employer on the applicable payment date (whether or not the Term
is then in effect):

(i)      an amount equal to 25% of the Base Salary in effect as of the last day
of the fiscal year immediately preceding the applicable Company Bonus
Measurement Period (as defined below) based on the achievement of pre-approved
performance targets with respect to Employer's business (the "Company Bonus
Targets"). The term "Company Bonus Measurement Period" means each fiscal year
during the Term commencing with the fiscal year ending December 31, 2011. Unless
otherwise agreed by Employer and Employee, the Company Bonus Targets and related
methodology (including any pre-approved prorations of the Company Bonus Targets)
for each Company Bonus Measurement Period shall be established by Employer's
Compensation Committee, upon the recommendation of Employer's CEO, prior to the
commencement of the Initial Term and any Renewal Term.     Any resulting bonus
amount payable for the Company Bonus Targets shall be paid no later than the
next March 31st following completion of the related Company Bonus Measurement
Period; and   (ii)      (A) an amount equal to 37.5% of the Base Salary in
effect as of the last day of the most recently completed fiscal year during the
applicable Personal Bonus Measurement Period (as defined below) (the "Reference
Salary") based on the achievement of a pre-approved personal objective (the
"First Personal Bonus Target") and (B) an amount equal to 37.5% of the Reference
Salary based on the achievement of a pre-approved second personal objective (the
"Second Personal Bonus Target" and together with the First Personal Bonus
Target, the "Pre- Approved Personal Bonus Targets"). The Pre-Approved Personal
Bonus Targets  

2

--------------------------------------------------------------------------------

  shall be based on Employee's performance during each one-year period
commencing on the Effective Date and each Renewal Date (each a "Personal Bonus
Measurement Period"). Unless otherwise agreed by Employer and Employee, the
Pre-Approved Personal Bonus Targets and related methodology (including any
pre-approved prorations of the Pre-Approved Personal Bonus Targets) for each
Personal Bonus Measurement Period shall be established by Employer's
Compensation Committee, upon the recommendation of Employer's CEO, prior to the
commencement of the Initial Term and any Renewal Term. Any resulting bonus
amounts payable for the Pre-Approved Personal Bonus Targets shall be paid no
later than the next March 31st following completion of the related Personal
Bonus Measurement Period. For the purposes of clarity, in the event the First
Personal Bonus Target was not achieved, but the Second Personal Bonus Target was
achieved, then Employee would be eligible to receive the applicable bonus for
the Second Personal Bonus Target only.   5.      Incentive Compensation.     (a)
Stock Options. Employer shall grant to Employee on the Effective Date,  

(i) an option or options to purchase 1,000,000 shares of Employer's common stock
(the "First Option"), and (ii) an additional option to purchase up to 1,000,000
additional shares of Employer's common stock (the "Second Option"). The First
Option and the Second Option are hereinafter collectively referred to as the
"Options. " To the maximum extent possible, the First Option (or portion
thereof) shall be an "incentive stock option" as such term is defined in Section
422 of the Internal Revenue Code of 1986, as amended (the "Code"). The Options
will be governed by a separate Stock Option Agreement and Employer's Second
Amended and Restated 2007 Equity Incentive Plan, as it may be amended through
the date of grant (as amended, the "Plan"). The exercise price of the Options
will be equal to the fair market value of the common stock of Employer on the
date of the grant, as determined by Employer's Compensation Committee in a
manner consistent with Sections 409A and 422 of the Code and the Plan. Each of
the Options will vest as determined by Employer's Compensation Committee;
provided, however, that the First Option shall vest as follows: 25% will vest on
the first anniversary after the Effective Date and the remaining 75% will vest
in 36 equal installments commencing on the last day of the month following the
month in which the first anniversary of the Effective Date occurs; and the
Second Option shall vest based on the achievement of certain milestones
established by Employer's Compensation Committee, upon the recommendation of
Employer's CEO. Employee shall be eligible for additional option grants at such
times and in such amounts as the CEO may recommend and the Employer's
Compensation Committee shall approve.

     (b) Restricted Stock. On the Effective Date, Employer shall sell to
Employee and Employee shall purchase from Employer 1,000,000 restricted shares
of Employer's common stock (the "Restricted Stock"). The Restricted Stock
purchase will be effected pursuant to a separate Restricted Stock Purchase
Agreement and will be subject to the Plan. The purchase price for the Restricted
Stock shall be the par value for such stock, which is $0.001 per share (a total
of $1,000 for 1,000,000 shares), payable in cash on the Effective Date. The
Restricted Stock will vest in full on November 15, 2013 (the "Restricted Stock
Vesting Date"), provided that Employee is continuously employed by Employer from
the Effective Date through the Restricted Stock Vesting Date and the Stock
Performance Condition (as defined below) is met. The "Stock Performance
Condition" is met if and only if at any time on or prior to the Restricted

3

--------------------------------------------------------------------------------

Stock Vesting Date, the per share "Fair Market Value" of the common stock of
Employer as determined in accordance with this Section 5(b) is at least three
(3) times the per share exercise price set by Employer's Compensation Committee
for the Options pursuant to Section 5(a) above (the "Target Price"), subject to
any adjustments to such per share exercise price made in accordance with the
terms of the Plan). The term "Fair Market Value" shall mean (i) if the common
stock of Employer is listed on an established stock exchange or a national
market system, including without limitation the Over-the-Counter Bulletin Board
market, the Nasdaq Global Market or Nasdaq Global Select Market of the National
Association of Securities Dealers, Inc. Automated Quotation ("Nasdaq") System,
the average of the daily highest and the lowest trading prices for such stock
averaged over all market trading days during the 30-day period prior to and
including the Restricted Stock Vesting Date, or (ii) if the common stock of
Employer is not listed on an established stock exchange or national market
system, shall be the fair market value as of the Restricted Stock Vesting Date
as determined by Employer's Board of Directors (the "Board") in good faith in
accordance with Code Section 409A and the applicable Treasury regulations.
Except as provided in Section 5(c), the Restricted Stock will be cancelled and
returned to Employer immediately upon Employee's termination of employment with
Employer prior to the Restricted Stock Vesting Date. Additionally, if Employee
continues in employment with Employer through the Restricted Stock Vesting Date
and the Stock Performance Condition is not met, the Restricted Stock will be
cancelled and returned to Employer immediately upon the Restricted Stock Vesting
Date.

     (c) Change of Control. Notwithstanding anything in Section 5(a) or (b) to
the contrary, if (i) a "Change in Control" (as such term is defined in the Plan)
occurs and (ii) within one (1) month prior to the date of such Change in Control
or thirteen (13) months after the date of such Change in Control Employee's
Continuous Service (as such term is defined in the Plan) terminates due to an
involuntary termination (not including death or Disability (as such term is
defined in the Plan)) without Cause or Employee terminates for Good Reason (the
date that both clause (i) and (ii) have been satisfied being referred to as the
"Trigger Date"), then (1) the vesting and exercisability of all remaining
Options held by Employee shall be accelerated in full as of the Trigger Date and
(2), in the event the Trigger Date occurs prior to the Restricted Stock Vesting
Date, the Restricted Stock will vest in full as of the Trigger Date without
regard to the Stock Performance Condition.

6.      Benefits.     (a) Welfare and Retirement Benefits. During Employee's
employment by  

Employer under this Agreement, Employee shall be eligible for participation in
and shall be covered by any and all such medical, dental, life and other
voluntary insurance plans, retirement and profit sharing plans and such other
similar benefits generally available to other employees of Employer in similar
employment positions, on the same terms as such employees, subject to meeting
applicable eligibility requirements. Employee shall also be covered by long-term
disability insurance, to the extent that such insurance is available to Employer
on commercially reasonable terms and conditions, such that, upon a termination
of Employee by Employer under Section 7(c) as a result of a disability, Employee
shall be entitled to receive disability insurance coverage in an amount and for
a duration at least equal to that made generally available to officers of
Employer under Employer's long-term disability insurance in effect as of the
date of this Agreement.

4

--------------------------------------------------------------------------------

    (b)    Vacation. Employee shall be entitled to four (4) weeks of vacation
per  year.                (c)    Reimbursements. During Employee's employment
with Employer under 


this Agreement, Employee shall be entitled to receive prompt reimbursement of
all reasonable expenses incurred by Employee in performing services hereunder,
including all expenses of travel at the request of, or in the service of,
Employer provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by Employer.

     (d) Relocation Expense Reimbursements. In connection with Employee's
initial relocation to Southern California and commencement of employment with
Employer, Employer shall reimburse Employee for reasonable and documented
expenses incurred by Employee up to an aggregate reimbursed amount of $25,000
for (i) moving personal belongings and (ii) for termination costs relating to
his current residential lease, and provided that such expenses are accounted for
in accordance with the policies and procedures established by Employer.

7.      Termination.     (a) Termination for Cause. Employer shall have the
right, exercisable  

immediately upon written notice, to terminate Employee's employment for "Cause."

     (i) Definition of Cause. As used herein, "Cause" means any of the
following: (A) Employee is convicted by a court of competent jurisdiction of, or
pleads "no contest" to, a felony or any other crime involving moral turpitude
(other than minor traffic violations); (B) Employee engages in fraud,
embezzlement or any other illegal conduct substantially detrimental to the
business or reputation of Employer, regardless of whether such conduct is
designed to defraud Employer or others; (C) Employee imparts confidential
information relating to Employer or its business to competitors or to other
third parties other than in the course of carrying out Employee's duties; (D)
Employee refuses to perform his duties hereunder or otherwise breaches any
material covenant, warranty or representation of this Agreement, or Employee's
Non-Disclosure and Confidentiality Agreement with Employer, and fails to cure
such breach (if such breach is then capable of being cured) within 10 business
days following written notice thereof specifying in reasonable detail the nature
of such breach, or if such breach is not capable of being cured in such time, a
cure shall not have been diligently initiated within such 10 business day
period, (E) violation of any rules, policies or procedures of Employer, as
documented in Employer's then current Human Resources Standards manual,
associate guidebook or other written or electronically published company
policies; (F) Employee's willful failure to follow any lawful directive of the
Board; and (G) any action on the part of Employee which discredits or disparages
Employer or its reputation.

     (ii) Effect of Termination. Upon termination in accordance with this
Section 7(a), Employee shall be entitled to no further payments from Employer
under this Agreement, except for the payments, of cash and in-kind, provided for
under Sections 3 and 6 of this Agreement accrued hereunder through the effective
date of such termination. Employer's

5

--------------------------------------------------------------------------------

exercise of its right to terminate for Cause shall be without prejudice to any
other remedy to which it may be entitled at law, in equity or under this
Agreement.

     (b) Voluntary Termination. Employee may terminate his employment at any
time by giving no less than 30 days' written notice to Employer. Employer
reserves the right to accept Employee's voluntary termination immediately,
without notice and without any further payment obligation except as described
below.

     (i) No Reason. Upon termination in accordance with this Section 7(b),
except as otherwise provided in Section 7(b)(ii), below, Employee shall be
entitled to no further payments from Employer under this Agreement, except for
the payments, of cash and in-kind, provided for under Sections 3 and 6 of this
Agreement accrued hereunder through the effective date of such termination.

     (ii) Good Reason. Notwithstanding anything to the contrary in Section
7(b)(i), above, if Employee terminates his employment under this Section 7(b)
for Good Reason (as defined below), Employee shall be entitled to receive from
Employer all of the compensation and benefits provided for in Section 7(e),
below. As used herein, "Good Reason" means any of the following: (A) the
assignment to Employee of duties materially inconsistent with those of other
employees of Employer in similar employment positions, and Employee provides
written notice to Employer within 60 days of such assignment that such duties
are materially inconsistent with those duties of such similarly-situated
employees, and Employer fails to release Employee from his obligation to perform
such inconsistent duties and to re-assign Employee to his customary duties
within 30 days after Employer's receipt of such notice; or (B) a failure by
Employer to comply with any other material provision of this Agreement which has
not been cured within 60 days after notice of such failure has been given by
Employee to Employer, which notice has been given by Employee to Employer no
later than 60 days after the initial existence of such failure, or if such
failure is not capable of being cured in such time, a cure shall not have been
diligently initiated by Employer within such 60 day period.

     (c) Termination Due to Death or Disability. This Agreement shall
automatically terminate upon the death of Employee. In addition, if any
disability or incapacity of Employee to perform his duties as the result of any
injury, sickness or physical, mental or emotional condition continues for a
period of 70 consecutive days or a total of 70 days in any 90-day period,
Employer may terminate Employee's employment upon written notice to Employee.
Upon termination in accordance with this Section 7(c), Employee (or Employee's
estate, as the case may be) shall be entitled to those payments, of cash and
in-kind, provided for under Sections 3 through 6, inclusive, of this Agreement
accrued hereunder through the date of death or, in the case of disability, the
date of termination. Notwithstanding any policy of Employer to the contrary, any
Annual Bonus that would be due to Employee for the fiscal year in which
termination pursuant to this Section 7(c) occurs will be prorated to Employee
(or Employee's estate, as the case may be) at the time Employee would have
received such bonus had he remained an employee of Employer. During such time
that Employee is unable to perform his duties as a result of any injury,
sickness or physical, mental or emotional condition, Employer, at its option,
may reduce the Base Salary by the amount, if any, of the disability insurance or
similar benefits for which Employee receives as a result of such injury,
sickness or physical, mental or emotional condition. Such reductions to the Base
Salary, if any, shall be limited to benefits actually received by Employee
(including any withholding taxes paid on Employee's

6

--------------------------------------------------------------------------------

behalf) from disability insurance plans paid for by Employer or from state or
federal government mandated disability plans. The Base Salary shall not be
reduced by any disability insurance benefits received by Employee, if any, from
plans purchased by Employee.

     (d) Termination Upon Cessation of Business. Employer shall have the right
to immediately terminate Employee's employment under this Agreement upon a
"Cessation of Business. " For purposes of this Agreement, a "Cessation of
Business" shall mean Employer's ceasing to operate in the ordinary course of
business, whether by dissolution, liquidation, sale of assets, consolidation,
merger or otherwise, in connection with, pursuant to or arising out of a good
faith determination by Employer that the continuing operation of the business in
its ordinary course is reasonably likely to render Employer unable to meet its
liabilities as they mature. If Employee is so terminated by Employer pursuant to
this Section 7(d) during the Term, Employer shall pay Employee the Base Salary
until the expiration of twelve months from the date of termination. Employer
shall make such payments of the Base Salary in a single lump sum payment at
termination.

     (e) Termination without Cause. Employer shall have the right, exercisable
upon written notice, to terminate Employee's employment under this Agreement for
any reason other than set forth in Sections 7(a), (c) and (d), above, at any
time during the Term. If Employee is so terminated by Employer pursuant to this
Section 7(e) during the Term, Employer shall pay Employee two weeks of Base
Salary for each full year of service to a maximum of eight (8) weeks of the Base
Salary. Should Employee, at Employee's sole and exclusive option, provide
Employer, no later than two (2) weeks prior to the end of the salary
continuation benefits specified in the preceding sentence, with Employer's then
standard form of separation, waiver and release agreement of all claims against
Employer, then Employer agrees to (i) extend the period during which Employer
shall pay to Employee the Base Salary, and (ii) reimburse Employee for the cost
of the same medical, dental, long-term disability and life insurance pursuant to
Section 6(a) to which Employee was entitled hereunder as of the date of
termination provided, however, that in the case of such medical and dental
insurance, that Employee makes a timely election for, and continues to qualify
for, continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, in each case (i.e., the Base Salary and insurance),
until the expiration of twelve months from the date of termination. Employer
shall make such payments in accordance with its regular payroll schedule. In
addition, if Employee is so terminated by Employer pursuant to this Section 7(e)
during the Term and prior to the Restricted Stock Vesting Date, then vesting of
the Restricted Stock shall be accelerated as follows: (i) if the date of
termination is on or after November 15, 2011, but before November 15, 2012, the
Restricted Stock shall be 33 1/3% vested if the Stock Performance Condition
would have been met if determined on such termination date (rather than the
Restricted Stock Vesting Date) replacing "three (3) times the per share exercise
price" with "one and two-thirds (1 2/3) times the per share exercise price" in
the definition of "Stock Performance Condition"; and (ii) if the date of
termination is on or after November 15, 2012, but before the Restricted Stock
Vesting Date, the Restricted Stock shall be 66 2/3% vested if the Stock
Performance Condition would have been met if determined on such termination date
(rather than the Restricted Stock Vesting Date) replacing "three (3) times the
per share exercise price" with "two and one-third (2 1/3)] times the per share
exercise price" in the definition of "Stock Performance Condition."

     (f) Adjustment for Stock Split or Reverse Stock Split in Connection with
Termination Without Cause. If prior to any termination permitted by Section 7(e)
Employer

7

--------------------------------------------------------------------------------

effects a stock split or reverse stock split (either, a "Split") and at the end
of the 30-day period following the effective date of the Split (the "Split
Measurement Period") the "FMV Split Price" is lower than the price that on the
effective date of the Split would have been the multiple or fraction, as the
case may be, of the price of the common stock of Employer immediately prior to
the Split that is the intended multiple or fraction to be accomplished by the
Split (the "Intended Split Price"), then, solely for purposes of determining
pursuant to Section 7(e) (and not pursuant to Section 5(b)) whether the Stock
Performance Condition has been met, the Stock Performance Condition shall be
adjusted upward to the lower of (i) the Intended Split Price if the FMV Split
Price is higher than or equal to twenty-five percent below the Intended Split
Price and (ii) the price that is twenty-five percent (25%) below the Intended
Split Price if the FMV Split Price is lower than twenty-five percent (25%) below
the Intended Split Price. The term "FMV Split Price shall mean (i) if the common
stock of Employer is listed on an established stock exchange or a national
market system, including without limitation the Over-the-Counter Bulletin Board
market, the Nasdaq Global Market or Nasdaq Global Select Market of the National
Association of Securities Dealers, Inc. Automated Quotation ("Nasdaq") System,
the average of the daily highest and the lowest trading prices for such stock
averaged over all market trading days during the Split Measurement Period, or
(ii) if the common stock of Employer is not listed on an established stock
exchange or national market system, shall be the fair market value as of the
close of business on the last day of the Split Measurement Period as determined
by the Board in good faith in accordance with Code Section 409A and the
applicable Treasury regulations.

     (g) Termination Due to Change of Control. If (i) a Change of Control occurs
and (ii) within one month prior to the date of such Change in Control or 13
months after the date of such Change in Control Employee's employment
relationship is terminated by the Company other than for Cause, in addition to
the benefits provided for in Section 6(c), above, Employee shall be entitled to
receive the compensation provided for in the first two sentences of Section
7(e), above.

     (h) Exclusive Remedy. The payments contemplated by this Agreement shall
constitute Employee's exclusive and sole remedy for any claim that Employee
might otherwise have against Employer under this Agreement which, but for
Employee's termination of employment hereunder, might otherwise be due and
payable by Employer to Employee. Employee covenants not to assert or pursue any
such remedies, other than an action to enforce the payments due to Employee
under this Agreement. Nothing in this Section 7(f), however, shall be construed
to bar, preclude or otherwise limit Employee's right to bring an action against
Employer if Employee's termination of employment with Employer was otherwise
unlawful or in violation of public policy.

8.      Miscellaneous.     (a) Withholdings. All payments to Employee hereunder
shall be made after  

reduction for all federal, state and local withholding and payroll taxes, all as
determined under applicable law and regulations, and Employer shall make all
reports and similar filings required by such law and regulations with respect to
such payments, withholdings and taxes.

8

--------------------------------------------------------------------------------

     (b) Succession. This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns. The obligations and duties of
Employee hereunder shall be personal and not assignable.

     (c) Notices. Any and all notices, demands, requests or other communications
hereunder shall be in writing and shall be deemed duly given when personally
delivered to or transmitted by overnight express delivery or by facsimile to and
received by the party to whom such notice is intended (provided the original
thereof is sent by mail, in the manner set forth below, on the next business day
after the facsimile transmission is sent), or in lieu of such personal delivery
or overnight express delivery or facsimile transmission, on receipt when
deposited in the United States mail, first-class, certified or registered,
postage prepaid, return receipt requested, addressed to the applicable party at
the address set forth below such party's signature to this Agreement. The
parties may change their respective addresses for the purpose of this Section
8(c) by giving notice of such change to the other parties in the manner which is
provided in this Section 8(c).

     (d) Entire Agreement. This Agreement, along with Employee's Non-Disclosure
and Confidentiality Agreement referenced herein and incorporated herein by
reference, contains the entire agreement of the parties relating to the subject
matter hereof, and it replaces and supersedes any other prior agreements,
whether oral or written, between the parties relating to said subject matter.

     (e) Headings. The headings of Sections herein are used for convenience only
and shall not affect the meaning or contents hereof.

     (f) Waiver; Amendment. No provision hereof may be waived except by a
written agreement signed by the waiving party. The waiver of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other term or condition. This Agreement may be amended only by a written
agreement signed by the parties hereto.

     (g) Severability. If any of the provisions of this Agreement shall be held
unenforceable by the final determination of a court of competent jurisdiction
and all appeals therefrom shall have failed or the time for such appeals shall
have expired, such provision or provisions shall be deemed eliminated from this
Agreement but the remaining provisions shall nevertheless be given full effect.
In the event this Agreement or any portion hereof is more restrictive than
permitted by the law of the jurisdiction in which enforcement is sought, this
Agreement or such portion shall be limited in that jurisdiction only to the
extent required by the law of that jurisdiction.

     (h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

     (i) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute the same Agreement.

     (j) Application of Section 409A - Notwithstanding anything to the contrary
in this Agreement, solely to the extent that such delay is required in order to
avoid the imposition of

9

--------------------------------------------------------------------------------

an additional tax under Section 409A of the Code, if Employee is a "specified
employee" for purposes of Section 409A(a)(2)(B) of the Code, any payments to be
made pursuant to this Agreement that are considered to be non-qualified deferred
compensation distributable in connection with Employee's separation from service
with Employer for purposes of Section 409A of the Code, and which otherwise
would have been payable at any time during the six-month period immediately
following Employee's separation from service with Employer, shall not be paid
prior to, and shall instead be payable in a lump sum within ten (10) business
days following the end of such six-month period. Each payment of Base Salary,
Annual Bonus or other compensation under this Agreement, including, without
limitation, each payment to be made following termination of employment, shall
be treated as a separate payment for purposes of Section 409A of the Code. If
any payment that is to be made as a lump sum upon a Cessation of Business under
Section 7(d) is considered to be non-qualified deferred compensation for
purposes of Section 409A of the Code, then such payment shall be made as a lump
sum payment of all obligations remaining under this Agreement (rather than
continuing to be paid in installments on previously scheduled payment dates)
only if one or more of the following conditions are satisfied: (A) the Cessation
of Business includes the corporate dissolution of the Employer taxable under
Section 331 of the Code and the lump sum payment is made and taxable to Employee
within 12 months following the corporate dissolution, or (B) the payment of the
lump sum is approved by a bankruptcy court pursuant to 11 U.S.C. Section
503(b)(1)(A), or (C) the Cessation of Business constitutes a "change in control
event" as defined for purposes of Section 409A of the Code, the lump sum payment
is made within the 30 days preceding or 12 months following such change in
control event, and all deferred compensation agreements, methods, programs, and
other arrangements sponsored by the Employer or its successor immediately after
the change in control event with respect to each individual that experienced the
change in control event are similarly terminated and liquidated, or (D) any
other event or condition has occurred or exists that allows for the acceleration
of such payment without resulting in the imposition of an additional tax under
Section 409A of the Code. The parties agree that in the event the Internal
Revenue Service issues additional guidance to the effect that any of the
payments provided for in this Agreement would not be in compliance with Section
409A of the Code, the parties will negotiate in good faith to address such
guidance so that such payments are compliant with Section 409A of the Code to
the extent reasonably practicable.



[ remainder of page intentionally left blank ]




10

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.



  "EMPLOYER":

CHROMADEX, INC.,
a California corporation






  By: /S/ FRANK L. JAKSCH, JR.

Frank L. Jaksch Jr.
Chairman and CEO






"EMPLOYEE":






/S/ WILLIAM F. SPENGLER

WILLIAM F. SPENGLER




11

--------------------------------------------------------------------------------



EXHIBIT A

Responsibilities




Employee will oversee Company's business strategy, overall business planning and
operations, and investor relations. He will hire appropriate staff to report to
him (directly or indirectly after discussion with and authorization of Company's
CEO and Board (where appropriate) based on the need for additional employees to
assist Employee in performing his responsibilities in order to meet his and
Company's performance goals and other growth targets or objectives.

--------------------------------------------------------------------------------